EXHIBIT 10.4(h)

EMPLOYMENT AGREEMENT

THIS CONTRACT, made and entered into this 1st day of March 1995 by and between
POE & BROWN OF ARIZONA, INC., an Arizona corporation (“Company”) and KENNETH D.
KIRK, CPA, hereinafter referred to as Employee,

WITNESSETH:

WHEREAS, IFLI, Inc., an Arizona corporation and KKPK, Inc., an Arizona
corporation (collectively the “Partners”) were engaged in the general insurance
business as partners of KKSM Partners, an Arizona general partnership doing
business as “Insurance West” in the State of Arizona, and

WHEREAS, KKPK is this date merging with a subsidiary of Company’s parent, and
the subsidiary is acquiring substantially all of the assets of EFLI pursuant to
the terms of an Acquisition Agreement and Plan of Merger of even date herewith
(“Merger Agreement”), and

WHEREAS, Employee has been a shareholder of the Partners and has been employed
in the insurance agency business by said Partners up until the date of this
agreement, and

WHEREAS, Company and Employee have agreed that Employee will become an employee
of the Company and will enter into a non-solicitation agreement with Company,

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
hereinafter contained, and other good and valuable considerations, the receipt
and sufficiency of which is hereby acknowledged, the parties mutually covenant
and agree as follows:

 

1



--------------------------------------------------------------------------------

1. Employment. The Company hereby employs Employee upon the terms and conditions
set forth in this Contract. Subject to the provisions hereinafter set forth,
Employee shall devote all of his time, attention, knowledge, and skills solely
to the business and interest of Company, and Company shall be entitled to all of
the benefits, profits or other issues arising from or incident to all work,
services, and advice of Employee, and Employee shall not, during the term
hereof, be interested directly or indirectly, in any manner, as partner,
officer, director, stockholder, advisor, employee or in any other capacity in
any other business similar to Company’s business or any allied trade: provided,
however, that nothing herein contained shall be deemed to prevent or limit the
right of Employee to invest any of his surplus funds in the capital stock of
other securities of any corporation whose stock or securities are publicly owned
or are regularly traded on any public exchange, nor shall anything herein
contained be deemed to prevent Employee from investing or limit Employee’s right
to invest his surplus funds in real estate, nor shall anything herein contained
be deemed to prevent Employee from making passive investments in closely held
corporations provided that such investments would not interfere in any way with
the Employee’s duties and obligations hereunder, nor shall anything herein
contained be deemed to prevent Employee from engaging in a continuation of his
part-time consulting relationship with The Master Medical Corporation until
July 1,1995, and thereafter with approval of the Company, provided that such
services do not interfere with the duties of Employee under this agreement.

 

2



--------------------------------------------------------------------------------

2. Compensation.

a. Base Salary. During the term of this agreement, Company agrees to pay
Employee as compensation a base salary of $ 120,000 per annum. This base salary
is subject to change by mutual agreement based on future performance.

b. Benefits. Employee shall be entitled to participate in Company’s group health
insurance plans and other benefits programs on the same terms and conditions as
other employees of equal rank in the Company with the following exception.
Employee shall not be entitled to participate in the Company’s Employee Stock
Purchase Plan until July 1,1995.

c. Reimbursements. The Company agrees to pay, or reimburse Employee for, the
following expenses reasonably incurred by Employee in the promotion of Company
business: automobile allowance, mobile telephone costs, continuing education
costs and travel and entertainment expense.

3. Term and Termination. The term of this Contract is one (1) year, provided
that either party may terminate it without cause by giving the other party
thirty (30) days written notice. If the Company terminates the Employee’s
employment other than “for cause” as defined below, or if the Employee
terminates his employment in response to a material reduction by the Company in
his authority or responsibility without reasonable cause, then the Company shall
continue to pay him the base salary set forth hereinabove for the one-year term.
If Employee terminates his employment (for any reason other than in response to
a material reduction by the Company in his authority or responsibility without
reasonable cause) or if the Company terminates the Employee for cause, then the

 

3



--------------------------------------------------------------------------------

Company shall pay Employee only such base salary as shall have accrued through
the date of termination.

During the term of this Contract, the Employee shall be subject to immediate
discharge by the Employer for cause. As used herein, the phrase “for cause”
shall mean the following:

i. material violation by the Employee of any of the terms of this Contract;

ii. failure by the Employee to reasonably perform the services required of him
under this Contract;

iii. the performance by the Employee of a felony; a fraud; an act constituting
racial or sexual discrimination or harassment; or an act of moral turpitude; or

iv. fraudulent conversion or misappropriation by the Employee of any monies or
properties of the Employer.

Termination of Employee’s employment under this Contract shall not release
either Employee or the Company from obligations hereunder through the date of
such termination nor from the provisions of Paragraphs 4 and 5 of this Contract.
On notice of termination of or by the Employee, the Company has the power to
suspend the Employee from all duties on the date notice is given, and to
immediately require return of all Confidential Information as described in the
Agreement.

4. Confidential Information. For the purpose of this paragraph, “Company” shall
mean

Poe & Brown of Arizona, Inc., its parent, subsidiaries, affiliated companies and
any company operated or supervised by the Company, as well as any successor
entity formed by merger or acquisition, including any company that may acquire a
majority of the stock of Company or Poe & Brown, Inc.

 

4



--------------------------------------------------------------------------------

Employee recognizes and acknowledges that the Confidential Information (as
hereafter defined) constitutes valuable, secret, special, and unique assets of
Company. Employee covenants and agrees that he will not disclose the
Confidential Information to any person, firm, corporation, association, or other
entity for any reason or purpose without the express written approval of
Company. It is expressly understood and agreed that the Confidential Information
is the property of Company and must be immediately returned to Company upon
demand therefor. The term Confidential Information includes each, every, and all
information related to Company or Insurance West whether furnished by Employee
or compiled by Company, including but not limited to: (i) lists of the Company’s
customers and companies and records pertaining thereto; and (ii) customer lists,
prospect lists, policy forms, and/or rating information, expiration dates,
information on risk characteristics, information concerning insurance markets
for large or unusual risks, and all other types of information, written or
otherwise recalled or recorded, customarily used by Company or available to the
Employee.

5. Non-Solicitation. For the purpose of this paragraph, “Company” shall mean
Poe & Brown of Arizona, Inc., its parent, subsidiaries, affiliated companies and
any company operated or supervised by the Company, as well as any successor
entity formed by merger or acquisition, including any company that may acquire a
majority of the stock of Company or Poe & Brown, Inc. Employee shall mean
Kenneth Kirk and any company or business in which Employee has a controlling or
managing interest.

For three years after termination of his employment with Company, Employee
agrees Employee will not solicit, accept, nor service, directly or indirectly,
as insurance solicitor, insurance

 

5



--------------------------------------------------------------------------------

agent, insurance broker, or otherwise, for Employee’s accounts or the accounts
of any other agent, or broker, or insurer, either as officer, director,
stockholder, owner, partner, employee, promoter, consultant, manager, or
otherwise any insurance or bond business of any kind or character from: (i) any
person, firm, corporation, or other entity, that is or was a customer or account
of Company during Employee’s employment with Company, or (ii) any person, firm,
corporation, or other entity to whom Company made proposals during the twelve
(12) month period prior to Employee’s termination.

6. Rights of Company. During time the same are effective Employee agrees that
Company may communicate the terms of Paragraph 4 regarding non-disclosure, or
Paragraph 5 regarding non-solicitation to any present, or prospective employer
of Employee if Company reasonably believes Employee’s employment could be a
violation of a covenant hereunder or if such employer inquires, of the existence
of any such agreements. Employee waives any right to assert any claim for
damages against Company or any officer, employee or agent of either of them
arising from disclosure of the terms of this paragraph which the Company has
determined is proper under the standards set forth in this subsection.

a. The individual covenants set forth in Paragraph 5 are intended by each of the
parties to be enforceable in all respects. The duration of the covenants has
been established by the parties, after arm’s length negotiations, and the
parties each expressly agree that all such covenants are reasonable as to
duration and necessary in order to protect Company’s business. Should a court of
competent jurisdiction declare any provision of the covenants set forth in
Paragraph 5 unenforceable due to an unreasonable restriction of duration,
geographical area or otherwise, each of the parties

 

6



--------------------------------------------------------------------------------

hereto agrees that such Court shall be empowered to strike the unenforceable
provision, without affecting the reasonable and enforceable provisions of the
covenants, and shall grant each injured party injunctive relief reasonably
necessary to protect its interest. For purposes of this subparagraph a, the
parties expressly agree that:

i. In the event the court determines that the duration of the covenants in
Paragraph 5 of three (3) years is unreasonable, the parties agree that the court
shall be empowered to enforce the covenants set forth in Paragraph 5 for a
duration of not less than two (2) years.

ii. In the event the court determines that the covenants in Paragraph 5, (ii),
as to solicitation of prospective customers and accounts, are unreasonable, the
parties agree that the court shall be empowered to enforce the covenants set
forth in Paragraph 5, (i) as to any person, firm, corporation, or other entity,
that is or was a customer or account of Company during Employee’s employment
with Company.

iii. In the event the court determines that the covenants in Paragraph 5, (i),
as to solicitation of past and present customers and accounts, are unreasonable,
the parties agree that the court shall be empowered to enforce the covenants set
forth in Paragraph 5 as to any person, firm, corporation, or other entity, that
is or was a customer or account of Company during Employee’s employment with
Company and to whom Employee personally rendered services on behalf of Company.

iv. The parties hereby agree to the provisions in this subparagraph a in order
to provide the court with the ability, in the exercise of sound judicial
discretion, to enforce the

 

7



--------------------------------------------------------------------------------

covenants in Paragraph 5. Nothing herein shall be construed as a modification or
waiver of the parties’ agreement as to the reasonableness or enforceability of
the covenants in Paragraph 5.

b. In the event of the breach of the provisions of Paragraph 4, pertaining to
Confidential Information, or Paragraph 5, pertaining to non-solicitation,
Company shall be entitled to injunctive relief as well as any other applicable
remedies at law or in equity.

c. This agreement shall inure to the benefit of any successor in interest of
Company by way of merger, consolidation, or other similar succession.

d. The parties agree that the non-solicitation covenant included in this
agreement is expressly intended to be enforceable regardless of the duration of
the employment of the Employee.

7. Physical Examinations. At Company’s expense, Employee agrees to submit
himself on request for physical examination annually by a physician of
Employee’s choosing as the Board of Directors of Company may direct, and
Employee further agrees that should the examining physician recommend (and such
recommendation has been verified by a board certified specialist of the
Employee’s choosing in the area of the Employee’s diagnosis if so elected by the
Employee) any treatment and/or future conduct regarding Employee’s physical or
mental condition, that Employee’s employment shall be conditioned upon his
compliance with the said recommendations and advice and failure to comply with
the physician’s recommendations may be deemed conduct detrimental to the welfare
of Company.

8. Waivers and Modifications. No waiver or modification of this Contract or of
any covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by

 

8



--------------------------------------------------------------------------------

the party to be charged therewith and no evidence of any waiver or modification
shall be offered or received in evidence of any proceeding, arbitration, or
litigation between the parties hereto arising out of or affecting this
agreement, or the rights or obligations of the parties hereunder, unless such
waiver or modification is in writing, duly executed as aforesaid, and the
parties further agree that the provisions of this section may not be waived
except as herein set forth.

9. Attorneys’ Fees. If any litigation arises hereunder, the prevailing party
shall be entitled to reasonable attorneys’ fees and costs at both the trial and
appellate levels.

10. Notices. Any notices required or permitted to be given under this Contract
shall be sufficient if in writing and if sent by Certified Mail to:

Employee at:

Kenneth D. Kirk

5107 East Kings Avenue

Scottsdale, AZ 85254

With a copy to:

Michael J. Ahearn, Esq.

Gallagher & Kennedy

2600 N. Central Avenue

Phoenix, AZ 85004-3020

Telecopy No.: (602) 257-9459

and to Company at:

702 N. Franklin Street, Suite 900

Tampa, Florida 33602

Attention: Laurel J. Lenfestey, Esq.

Telecopy No.: (813) 222-4464

 

9



--------------------------------------------------------------------------------

With a copy to:

Jonathan D. Kaney Jr., Esq.

Cobb Cole & Bell

150 Magnolia Avenue

Daytona Beach, FL 32114

or such other address as either shall give to the other in writing for this
purpose.

11. Assignment. Employee agrees that Company may assign this Contract to any
entity in connection with any sale of some or all of Company’s assets or
subsidiary corporations, or the merger by Company with or into any business
entity. Employee may not delegate Employee’s performance under this Contract for
personal services to any other person or entity.

12. Waiver of Jury Trial. Employee and Company hereby knowingly, voluntarily and
intentionally waive any right either may have to a trial by jury with respect to
any litigation related to or arising out of, under or in conjunction with this
Agreement, or Employee’s employment with the Company.

13. Miscellaneous.

a. This Contract cannot be altered, amended, changed, or modified in any respect
or particular, and no provision, condition, or covenant of this Contract shall
be waived by either party hereto, unless each such alteration, amendment,
change, modification or waiver shall have been agreed to by each of the parties
hereto and reduced to writing in its entirety and signed and delivered by each
party.

 

10



--------------------------------------------------------------------------------

b. This Contract shall be binding upon and inure to the benefit of the parties
hereto, and their respective personal representatives, heirs, successors, and
assigns.

c. This Contract contains all of the terms and conditions agreed to between the
parties, and there are no oral agreements relating to the transactions covered
hereby.

d. The parties hereto agree to execute and deliver such other and further
instruments and documents as may be necessary to implement and effectuate the
terms of this Contract.

e. This Contract may be executed in counterparts, all of which together shall
comprise one and the same instrument.

f. Any prior agreement between the parties or their respective affiliates with
respect to the subject matter hereof shall be of no further force and effect,
and to the extent of any such prior agreements this Contract shall be deemed a
novation, good and sufficient consideration for which is acknowledged by all
parties hereto.

g. This contract has been made in the State of Arizona and shall be governed by
Arizona law. Any litigation arising hereunder must be brought in Maricopa
County, Arizona.

h. This contract has been negotiated by the parties hereto, each having been
represented by counsel of their choice, and no provision hereof shall be
construed against any party by reason of that party being considered to be the
draftsman of such provision.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the day
and year first above written.

 

WITNESSES:     POE & BROWN OF ARIZONA, INC, an Arizona corporation

LOGO [g51210ex10_4hpg12a.jpg]

    By:  

LOGO [g51210ex10_4hpg12e.jpg]

LOGO [g51210ex10_4hpg12b.jpg]

      As to Company      

“COMPANY”

LOGO [g51210ex10_4hpg12c.jpg]

     

LOGO [g51210ex10_4hpg12f.jpg]

      Kenneth D. Kirk

LOGO [g51210ex10_4hpg12d.jpg]

      As to Employee             “EMPLOYEE”

 

12